Citation Nr: 0334344	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
nose injury.

2.  Entitlement to service connection for mastalgia, claimed 
as fibrocystic disease.

3.  Entitlement to service connection for chronic synovitis, 
bilateral wrists.

4.  Entitlement to service connection for status post 
fracture of the second right toe with degenerative joint 
disease (DJD).

5.  Entitlement to service connection for myofascial pain 
syndrome of the lumbosacral spine, claimed as low back 
injury.

6.  Entitlement to service connection for a right foot 
disorder as secondary to second right toe injury.

7.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran expressed disagreement with the denial of 
service connection for post-traumatic stress disorder (PTSD) 
and was issued a statement of the case in May 2003, the 
record does not reflect that a substantive appeal was filed 
with respect to this claim.  Therefore, it is not a subject 
for current appellate review.  The Board further notes that 
service connection for DJD of the left ring finger was 
established in a rating decision in May 2003, and that 
service connection for the left ring finger had previously 
been denied as part of the claim for service connection for 
chronic synovitis, bilateral wrists.  Thus, the Board 
continues to have jurisdiction over the claim for service 
connection for chronic synovitis, bilateral wrists.




REMAND

During the pendency of the claims on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which the Department of Veterans Affairs (VA)'s duty to 
notify and assist claimants applies, and how that duty is to 
be discharged.  See Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In a letter dated in February 2001, the regional office (RO) 
informed the veteran of the evidence needed to substantiate 
her claims, and the relative obligations of the veteran and 
VA in developing that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  However, this notice did not 
make reference to the veteran's claim for a compensable 
rating for residuals of a nose injury.  In addition, with 
respect to the claims that were identified, the RO informed 
the veteran that the requested information and/or evidence 
should be submitted within 60 days of the notice.  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
regardless of the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

With respect to the veteran's residuals of nose injury, the 
Board notes that the veteran has claimed that her symptoms 
are of sufficient severity to warrant a compensable 
evaluation, and the most recent relevant VA examination was 
conducted in October 1997.

As for the remaining claims for service connection for 
mastalgia, claimed as fibrocystic disease, chronic synovitis, 
bilateral wrists, status post fracture of the second right 
toe with DJD, myofascial pain syndrome of the lumbosacral 
spine, claimed as low back injury, a right foot disorder as 
secondary to right toe injury, and arthritis of the knees, 
there is current medical evidence of diagnoses with respect 
to all of these claimed disorders.  In addition, while 
service medical records do not reflect treatment for a 
fracture of the second right toe, the veteran experienced the 
spontaneous lactation of both breasts in December 1976, was 
treated for injuries to include a right knee abrasion arising 
out of an automobile accident in May 1977, received treatment 
for low back complaints in April 1976, June 1976, February 
1977, and August 1977, had complaints of right foot numbness 
in June 1978, and separation examination in August 1978 
revealed the complaint that a toe on the right foot 
frequently went to sleep with the wearing of combat boots.  

The record also reflects that the veteran apparently 
sustained various injuries in a post-service automobile 
accident in 1992.  At this time, she sustained injuries to 
her knees.

VA examination in October and November 1997 revealed 
diagnoses of chronic synovitis, bilateral wrists, myofascial 
pain syndrome of the lumbosacral spine, status post fracture 
of the second right toe with DJD, chronic synovitis, 
bilateral knees, and severe mastalgia of a long-standing 
nature.  However, none of the examining physicians opined 
whether any of these diagnoses were etiologically related to 
the veteran's active service or, with respect to arthritis, 
to a period of one year following discharge from service.  

Therefore, for the reasons shown above, the Board finds that 
additional development is also required prior to considering 
the merits of the veteran's appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of her chronic 
synovitis, bilateral wrists, myofascial 
pain syndrome of the lumbosacral spine, 
arthritis of the knees, residual of 
fracture of the second right toe with 
DJD, and/or other right foot disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the VA examiner prior to 
completion of the examination report.  
All relevant studies should be conducted 
and all findings must be reported in 
detail.  The examiner should be requested 
to opine whether it is at least as likely 
as not that any current synovitis of the 
wrists, myofascial pain syndrome of the 
lumbosacral spine, arthritis of the 
knees, residual of fracture of the second 
right toe with DJD, and/or other right 
foot disability are related to active 
service, or in the case of arthritis, to 
a period of one year after service.  In 
the event that the examiner finds that 
current residuals of fracture of the 
second right toe are related to service, 
he or she is further requested to opine 
whether it is at least as likely as not 
that additional right foot disability is 
causally related to such service-
connected disability.  

3.  The veteran should be afforded a VA 
examination by an appropriate physician 
to determine the nature and etiology of 
her mastalgia, claimed as fibrocystic 
disease.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the VA examiner prior to 
completion of the examination report.  
All relevant studies should be conducted 
and all findings must be reported in 
detail.  The examiner should be requested 
to state whether it is at least as likely 
as not that any current diagnosis of 
mastalgia and/or fibrocystic disease is 
related to the veteran's period of active 
service.  

4.  The veteran should be afforded a VA 
ears, nose, and throat examination to 
determine the nature and severity of her 
service-connected residuals of nose 
injury (deviated septum).  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the VA 
examiner prior to completion of the 
examination report.  All relevant studies 
should be conducted and all findings must 
be reported in detail.  The examiner 
should specifically state as to whether 
the veteran's current residuals of nose 
injury are manifested by 50 percent 
obstruction of the nasal passage on both 
sides or complete obstruction on one 
side.

5.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

